Citation Nr: 0332874	
Decision Date: 11/24/03    Archive Date: 12/01/03	

DOCKET NO.  92-55 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due solely to the veteran's 
service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from August 1988 to 
July 1990.  

This matter arises from an April 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  Jurisdiction of the case later 
was transferred to the VARO in Houston, Texas.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

In January 2000, the Board remanded the case to the RO to 
ensure the adequacy of the record and for further 
adjudication.  That was accomplished, and the case was 
returned to the Board in October 2002 for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran is service connected for bilateral pes cavus 
with Morton's neuroma, postoperative, and degenerative joint 
disease, evaluated as 30 percent disabling; lumbosacral 
strain with degenerative joint disease of the sacral joints, 
evaluated as 20 percent disabling; osteoarthritis of the 
right temporomandibular joint, evaluated as 20 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
left ear hearing loss, degenerative joint disease of the 
sternum, degenerative joint disease of the cervical spine, 
degenerative joint disease of the left knee, degenerative 
joint disease of the right knee, degenerative joint disease 
of the left hip, and degenerative joint disease of the right 
hip, all of which are noncompensable.  His combined 
disability rating is 60 percent.  

3.  The veteran has a college degree in music, a Master's 
degree in Religious Education, and a Bachelor's degree in 
Chemistry; he has occupational experience as a musician, 
music director, laboratory assistant, and insurance salesman.  
His last date of employment is unknown.  

4.  The veteran's service-connected disabilities, when viewed 
together, are not of such severity that they preclude him 
from obtaining or retaining substantially gainful employment.  


CONCLUSION OF LAW

A total disability rating for compensation purposes based 
upon individual unemployability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19, and Part 4 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative (if any), and enhanced its duty to assist 
an appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  The 


amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See VCAA, § 3(a), (codified at 38 U.S.C.A. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date 


but not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department and regulations of the Department 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
For purposes of this determination, the Board will assume 
that the VCAA is applicable to claims or appeals pending on 
the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was issued a statement of the case 
that informed him of the evidence used in conjunction with 
his claim, the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for the 
decision.  Thus, he was provided adequate notice as to the 
evidence needed to substantiate his claim.  Additionally, 
pursuant to the Board's January 2000 decision/remand, the 
veteran was afforded an opportunity to submit additional 
evidence and to undergo physical examination regarding this 
claim.  In response, the RO obtained copies of the veteran's 
VA medical treatment at the three VA medical centers that he 
specified.  He also was given a VA physical examination to 
determine the impact that his service-connected disabilities 
have upon his employability.  As such, all relevant facts 
have been properly developed and all evidence necessary for 
equitable disposition of the issue on appeal has been 
obtained.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant as to the division 
of responsibilities between VA and the claimant in obtaining 
evidence is moot.  Finally, in view of the narrow questions 
of law and fact on which this matter turns, the Board 
concludes that there is no reasonable possibility that any 
further development could substantiate the claim.  



II.  Entitlement to TDIU

The veteran contends that his service-connected disabilities, 
by themselves, prevent him from obtaining or retaining 
substantially gainful employment.  In support, he 
has submitted numerous letters from prospective employers 
denying him employment.  A total disability rating for 
compensation purposes may be assigned where the schedular 
rating is less than total when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities provided that, if there is one 
such disability, the disability shall be rated as 60 percent 
disabling or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16.  Parenthetically, VA's 
General Counsel has determined that a veteran who, in light 
of his individual circumstance, but without regard to age, is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria for individual unemployability include a 
subjective standard.  See VAOPGCPREC 95-91 (Dec. 27, 1991).  
The Board is bound in its decisions by the precedential 
opinions of the chief legal officer of VA.  38 U.S.C.A. 
§ 7104(c) (2001).  Moreover, in determining whether a veteran 
is entitled to a total disability rating based upon 
individual unemployability, his nonservice-connected 
disabilities and age may not be considered.  See 38 C.F.R. 
§§ 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  It is within the foregoing context that the facts in 
this case must be examined.  

The facts are as follows.  The veteran has been granted 
service connection for a number of disabilities.  These 
include bilateral pes cavus with Morton's neuroma, 
postoperative, and degenerative joint disease, evaluated as 
30 percent disabling; lumbosacral strain with degenerative 
joint disease of the sacral joints, evaluated as 


20 percent disabling; osteoarthritis of the right 
temporomandibular joint, evaluated as 20 percent disabling; 
tinnitus, evaluated as 10 percent disabling; left ear hearing 
loss, evaluated as noncompensable; and degenerative joint 
disease of the sternum, cervical spine, left knee, right 
knee, left hip, and right hip, all of which are 
noncompensable.  The veteran's combined disability rating is 
60 percent.  Pursuant to the provisions of 38 C.F.R. 
§ 4.16(a), disabilities affecting a single body system, e.g., 
orthopedic, shall be evaluated as one disability.  The 
veteran's various orthopedic disabilities, all involving 
degenerative joint disease, result in a combined 60 percent 
disability evaluation.  As such, the veteran's 
service-connected disabilities meet the threshold 
requirements for a grant of a total disability rating based 
upon individual unemployability.  The remaining question is 
whether, as a factual matter, they render him unemployable.  

The record indicates that the veteran has a college degree in 
music, a Master's degree in Religious Education, and a 
Bachelor's degree in Chemistry.  It is not clear from the 
record when he last worked full time; however, in May 1993, 
he indicated that he had terminated his part-time employment 
as a chapel musician earlier that month.  The veteran 
subsequently was employed as a laboratory technician by VA as 
part of his vocational rehabilitation.  This employment was 
part time, and was pursuant to the work study program.  That 
employment apparently continued until as late as February 
1994.  

During a VA physical examination conducted in January 1998, 
the veteran gave the examining physician the impression that 
he had been involved in selling life insurance since the fall 
of 1995.  He indicated to the examining physician that the 
job did not involve significant walking or standing.  In an 
April 1998 statement, however, the veteran denied that he was 
employed selling life insurance; instead, he indicated that, 
although he possessed a license to sell insurance, he was not 
employed in that capacity.  

In support of his claim, the veteran submitted numerous 
statements from 


prospective employers.  In each instance, he was rejected for 
employment.  In all but one instance, however, the letters of 
rejection indicate only that no employment positions were 
available that fit the veteran's particular qualifications.  
The lone instance of employment rejection based upon 
disability was in January 1998.  At 
that time, the veteran had applied for a job as a lab 
technician/phlebotomist at a VA medical facility.  After 
testing the veteran physically, it was noted that although 
the veteran was able to lift more than 50 pounds and maintain 
his endurance for 25 minutes within the clinic setting, the 
repetitive stress of the position as a lab 
technician/phlebotomist would be contraindicated by the 
veteran's orthopedic disabilities.  At a personal hearing 
conducted at the RO in May 1998, the veteran indicated that 
following the completion of his vocational rehabilitation in 
the sciences, he applied for approximately 400 jobs without 
success.  He indicated that it was his belief that he was 
rejected because of his various service-connected 
disabilities; however, this was not reflected in any of the 
rejection notices, save for that already indicated.  

The veteran was given a VA physical examination in December 
2001.  After examining him and conducting X-ray studies, the 
examiner concluded that pathology associated with the 
veteran's service-connected orthopedic disabilities ranged 
from minimal to mild, at best.  He also indicated that the 
pain resulting from the veteran's service-connected 
orthopedic disabilities may functionally limit his activities 
of daily living, employment, and recreation.  However, he 
concluded that "it would only be during flareups of [the 
veteran's] lower back pain that he would have significant 
limitations."  The physician further stated that he believed 
that the veteran "would be an excellent candidate to return 
to work.  He may require a sedentary-type work but this would 
be to his preference and activity level."  

The question for Board consideration is whether the evidence 
of record indicates that the veteran's service-connected 
disabilities, alone, render him unemployable.  This must be 
considered in light of the veteran's individual 
circumstances.  In this regard, it is noteworthy that the 
veteran has three college degrees, one of which is a Master's 
degree.  These are in music, religious studies, and 
chemistry.  While the veteran's service-connected hearing 
loss and tinnitus may preclude the pursuit of employment as a 
musician, his service-connected disabilities do not appear to 
interfere with employment in his other fields of study.  
Although the veteran has demonstrated that he was rejected 
from employment on many occasions, it is important to 
highlight that the inability to find employment is quite 
different from an inability to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities.  The veteran has not 
demonstrated that his failure to secure employment was due to 
his service-connected disabilities; many of the letters that 
he submitted indicate that he was found to be qualified for 
the position for which he had applied, but that either 
another applicant had been selected or no positions were 
available when the veteran submitted his employment 
application.  This, coupled with the opinion of the VA 
examining physician following the December 2001 physical 
examination to the effect that the veteran "would be an 
excellent candidate to return to work," leads to only one 
conclusion, i.e., that the veteran's service-connected 
disabilities do not prevent him from pursuing and maintaining 
substantially gainful employment.  Instead, the record 
indicates that the veteran simply has been unable to find a 
job.  Because the veteran has more than adequate training in 
fields involving sedentary employment, and because the only 
medical opinion of record indicates that the veteran is an 
excellent candidate for such employment, the Board must 
conclude that the veteran's service-connected disabilities, 
by themselves, do not preclude gainful employment.  As such, 
there is no reasonable basis upon which to predicate a grant 
of the benefit sought on appeal.  

The Board finds, as to all material issues, that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  




ORDER

A total rating for compensation purposes based upon 
individual unemployability due solely to the veteran's 
service-connected disabilities is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


